By the Court,
Whitman, C. J.:
In the original case entitled as above, the district court was directed to enter decree for respondents. Vansickle v. Haines et als., 7 Nev. 249. It appeared from the opening statement of counsel that the mandate had been strictly obeyed; consequently no further argument was allowed, *165upon the ground that the case was finally disposed of and that to hear an appeal would be to review the action of this and not of the district court — an unheard-of practice, except upon a rehearing granted, in which case the final judgment is stayed. Such is the uniform holding of courts of last resort. Chickering v. Failes, 29 Ill. 294; Cumberland Coal and Iron Co. v. Sherman et al., 20 Md. 117; Miner v. Medbury, 7 Wis. 100; Fortenbery v. Frazier et al., 5 Ark. 200.
The appeal is dismissed.